Citation Nr: 1019211	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  03-28 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 
1973.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the benefits sought on appeal.  This 
claim was remanded in February 2008 for development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

It appears to the Board that additional treatment records may 
be outstanding.  A review of the claims file reflects that 
the most recent VA medical records are dated in June 2007.  
To aid in adjudication, any subsequent VA medical records 
should be obtained.

The Veteran contends that he has PTSD that is related to his 
service.  During a personal hearing in October 2009, the 
Veteran testified that on or about June 1969, he witnessed a 
fatal helicopter crash while he was attached to the 335th 
Assault Helicopter Battalion in Long Binh, Vietnam.  He 
further testified that the Viet Cong sabotaged helicopters 
and killed several soldiers in June 1971 during guard duty in 
Can Tho, Vietnam when he was attached to the 1st Aviation 
Brigade of the 235th Helicopter Assault Platoon.

Pursuant to the Board's February 2008 remand, the RO 
attempted to verify the Veteran's stressors with the United 
States Army and Joint Services Records Research Center 
(JSRRC).  In March 2008, the JSRRC requested further 
clarification of the Veteran's stressors.  In February 2009, 
the RO requested the Veteran to provide additional 
information concerning his stressors.  However, the Veteran 
failed to provide any response to the RO's request and the 
JSRRC was unable to verify his stressors.

The Veteran's service medical records indicate a diagnosis of 
anxiety in September 1971.  In April 1972 and July 1972, the 
Veteran was absent without official leave.  A February 1973 
report of medical history reflects complaints of frequent 
trouble sleeping and depression or excessive worry.

VA medical records reflect diagnoses of depression and PTSD.  
An October 2003 psychiatry consultation report reflects the 
Veteran's complaints of nightmares about Vietnam and a 
diagnosis of depressive disorder, not otherwise specified.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of psychiatric symptomatology 
during service, and the continuity of symptoms after service, 
he is not competent to diagnose or to relate any current 
psychiatric disorder to his active service.  Accordingly, the 
Board finds that a VA examination is necessary in order to 
fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  This remand will allow service connection 
for all current psychiatric disorders to be considered.  
While the Veteran's claim was previously adjudicated only for 
service connection for post-traumatic stress disorder, a 
claim for one psychiatric disorder will be interpreted as a 
claim for other diagnosed psychiatric disorders.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since June 2007.

2.  Schedule a VA examination to determine 
the nature and etiology of any current 
acquired psychiatric disorder, including 
PTSD.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following:

(a)  Diagnose all current psychiatric 
disorders, including PTSD, and provide 
a full multiaxial diagnosis pursuant to 
DSM-IV.

(b)  For each psychiatric disorder 
diagnosed, to specifically include PTSD, 
the examiner should opine as to whether 
it is at least as likely as not (50 
percent or more probability) that each 
psychiatric disorder was incurred in or 
is due to or the result of the Veteran's 
service, was present during his service, 
or is related to a diagnosis of anxiety 
in September 1971, complaints of frequent 
trouble sleeping and depression or 
excessive worry in February 1973, and two 
periods of absence without official leave 
in 1972.  The examiner must consider the 
Veteran's statements regarding the 
incurrence of a psychiatric disorder, and 
his statements regarding the continuity 
of symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

3.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

